Citation Nr: 1140737	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  02-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. § Chapter 35. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  

4.  Entitlement to service connection for heart disease due to Agent Orange and compensation for heart disease under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes.   

5.  Entitlement to service connection for diabetes mellitus due to Agent Orange Agent Orange exposure for accrued benefits purposes. 

6.  Entitlement to service connection for chloracne due to Agent Orange exposure for accrued benefits purposes. 

7.  Entitlement to service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD), for accrued benefits purposes. 
  

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in March 2001.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in Nashville, Tennessee, that denied service connection for an acquired psychiatric condition, including PTSD, for accrued benefits purposes only; and that denied an application to reopen a claim for service connection for diabetes mellitus, for accrued benefits purposes only.  In a separate rating decision, also dated in January 2002, the RO denied service connection for the cause of the Veteran's death, and entitlement to DEA benefits under 38 U.S.C.A. § Chapter 35.  



This matter also arises from an April 2007 rating decision wherein, for accrued benefits purposes, the RO denied service connection for chloracne due to Agent Orange exposure, and for heart disease due to Agent Orange exposure, and under the provisions of 38 U.S.C.A. § 1151.  In addition, entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 was denied.  

In February 2009, the Board denied the claims for diabetes mellitus, and chloracne, and remanded the other issues.  

The appellant appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2011, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's February 2009 decision; the Court affirmed the Board's denial of a claim for service connection for peripheral neuropathy.   


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.  

2.  The Veteran died in March 2001; the death certificate, in Part I, lists the immediate cause of death as cardiorespiratory arrest, due to (or as a consequence of) myocardial infarction.  

3.  At the time of his death, the Veteran had been diagnosed, or found to have, heart disorders that included a myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease; he had been recommended for coronary artery bypass grafting (CABG).  

4.  Acute myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and coronary artery bypass surgery, are included in VA's definition of ischemic heart disease. 

5.  The Veteran's cause of death is presumed to be a result of exposure to herbicides.

6.  At the time of his death, the Veteran had pending claims for service connection for heart disease, diabetes mellitus, chloracne, and an acquired psychiatric disorder, to include PTSD.

7.  The Veteran's ischemic heart disease is presumed to be related to his service.

8.  The Veteran's diabetes mellitus, type 1, did not have its onset in service, nor was it manifested to a compensable degree within the first year after separation from service, nor was it due to his active service, to include as due to exposure to herbicides during. 

9.  The Veteran did not have diabetes mellitus, type 2, chloracne, or PTSD; the Veteran's acquired psychiatric disability was not caused or aggravated by his service, or by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.309, 3.312 (2011).  

2.  The criteria for DEA have been met.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807 (2011).  

3.  The claims for DIC benefits, and for compensation for heart disease for accrued benefits purposes, under 38 U.S.C.A. § 1151 are moot.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

4.  Accrued benefits, based on a pending claim for service connection for heart disease, are payable.  38 U.S.C.A. §§ 5102 , 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.1000 (2011). 

5.  Accrued benefits, based on pending claims for service connection for diabetes mellitus, chloracne, and an acquired psychiatric disorder, to include PTSD, are not payable.  38 U.S.C.A. §§ 5102 , 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.1000 (2011).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant contends that the Veteran's cause of death is related to his service.  

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."   38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010).  

Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.      

The Veteran's personnel file (DA Form 20) indicates that he served in Vietnam between December 1967 and October 1968.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in October 1968, does not note a heart disorder.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1969 and 2009.  This evidence shows that in July 1997, the Veteran received treatment for a myocardial infarction.  The diagnoses included congestive heart failure.  He subsequently received a number of treatments for heart symptoms, with multiple notations of CAD (coronary artery disease).  An October 2000 VA hospital report notes CAD, and ischemic cardiomyopathy, and that he had been recommended for a CABG (coronary artery bypass grafting).  

Reports from the Johnson City Medical Center, dated in March 2001, show that the Veteran was admitted following a cardiac arrest, and that he had a history that included CAD, hypertension, and AMI (acute myocardial infarction) times two.  He was not responsive to treatment.  The impression was cardiac arrest.  An autopsy report, dated that same day, shows that the examiner states, "I attribute the cause of death to acute myocardial infarction secondary to atherosclerotic coronary artery disease."  

The Veteran's death certificate, dated in March 2001, in Part I, lists the immediate cause of death as cardiorespiratory arrest, due to (or as a consequence of) myocardial infarction.  

The Board finds that service connection for the cause of the Veteran's death is warranted.  The Veteran is shown to have served in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  Furthermore, he is shown to have had a history that includes CAD, and acute myocardial infarction, and to have been recommended for a CABG. The death certificate indicates that the immediate cause of death was cardiorespiratory arrest, due to (or as a consequence of) myocardial infarction.  The autopsy examiner stated that he attributed the cause of death to "acute myocardial infarction secondary to atherosclerotic coronary artery disease."  Accordingly, as the Veteran is shown to have had heart disorders which fit within the definition of ischemic heart disease as described at 38 C.F.R. § 3.309(e), and as the cause of death is shown to have been from a condition for which presumptive service connection may be granted for veterans exposed to Agent Orange during service, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 


      II.  Entitlement to Chapter 35 Dependents' Education Assistance Benefits 

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807. 

In this case, in Part I of this decision, the Board determined that service connection is warranted for the cause of the Veteran's death.  Accordingly, the claimant is considered to be an "eligible person" who is entitled to receive educational benefits.  See 38 C.F.R. § 3.807(a)(4).  Because the claimant meets the basic criteria under the law for eligibility for DEA benefits, the Board finds that the claim should be granted.  Accordingly, DEA benefits are granted.


III.  Dependency and Indemnity Compensation (DIC)

In Part I of this decision, the Board determined that service connection for the cause of the Veteran's death is warranted.  As a result, the appellant, who is the surviving spouse, has been awarded DIC compensation under 38 U.S.C.A. § 1310.  

The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.  


IV.  Accrued Benefits 

Upon the death of a veteran any accrued benefits are payable to the veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(a)(1) (2002).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100 (a).  

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran died in March 2001, and the appellant's claims have therefore been considered under the version of 38 U.S.C.A. § 5121(a) as in effect prior to January 2003.  

An appellant may not furnish additional evidence that could be used to substantiate his or her claims, and VA may not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  Only evidence contained in the claims files at the time of a veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353  (1993).  See also Ralston v. West, 13 Vet. App. 108 (1999).  

In November 1996, the RO determined, inter alia, that new and material evidence had not been received to reopen the Veteran's claims for service connection for "a nervous condition," and diabetes mellitus; the RO also denied claims for service connection for depression, and PTSD.  In December 1996, a timely notice of disagreement was received, and in April 1997, a statement of the case was issued.  In May 1997, a timely substantive appeal was received.  

In March 1997, the RO denied the Veteran's claim for service connection for chloracne.  In April 1997, a timely notice of disagreement was received.  

In July 2000, the RO denied the Veteran's claims for heart disease, to include compensation for heart disease under 38 U.S.C.A. § 1151.  In September 2000, a timely notice of disagreement was received.  

Given the foregoing, at the time of his death in March 2001, the Veteran had claims "pending" involving service connection for an acquired psychiatric disorder, PTSD, chloracne, a heart disability, and compensation for heart disease under 38 U.S.C.A. § 1151.  Jones.  

On March 22, 2001, the appellant filed her claims for accrued benefits.  Her claims were therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c). 

The Board notes that a review of the Court's April 2011 decision shows that the Court stated that the Board improperly considered evidence dated after the Veteran's death, specifically, a private 1991 treatment report (with regard to the claim for chloracne), and VA opinions dated in March 2005 and June 2007 (with regard to the claim for diabetes mellitus).  Citing 38 C.F.R. § 3.1000(d)(4) (evidence that was not of record at the time of the Veteran's death may not be considered in the analysis of the accrued benefits claim); see also Hayes v. Brown, 4 Vet. App. 353 (1993); Ralston v. West, 13 Vet. App. 108 (1999).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for diabetes mellitus, or cardiovascular- renal disease, including hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As previously noted, the Veteran is shown to have served in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  These changes resulted in the grant of the claim for service connection for the cause of the Veteran's death in Part I, however, none of these changes are relevant to the accrued benefits issues, therefore, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A.  Diabetes Mellitus

The appellant seeks service connection for diabetes mellitus to include as a result of exposure to Agent Orange for accrued benefits purposes.  She argues that the Veteran had diabetes mellitus type 2, as opposed to type 1.  See e.g., appellant's letter, received in January 2004. 

In September 1974 the RO denied a claim for service connection for diabetes mellitus.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

The Veteran filed to reopen the claim, and in July 1994, the RO denied the claim.  There was no appeal, and the RO's decision became final.  Id.  The Veteran again filed to reopen the claim, and in November 1996, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed, however, a decision was not issued by the Board prior to his death.

Under 38 C.F.R. § 3.156 (a), new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 

The definition of "new and material evidence" was revised, but the revision applies to claims for benefits received by VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 (Aug. 29, 2001).  As the Veteran's claims for diabetes mellitus, and acquired psychiatric disorders, to include PTSD, were received before that date, the new definition does not apply in this case.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange. 

At the time of the RO's July 1994 decision, the Veteran's service treatment reports did not shown any relevant treatment.  The Veteran's separation examination report, dated in October 1968, did not note diabetes mellitus, and showed that urinalysis was negative for sugar.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated as early as 1973.  This evidence included a VA hospital report, covering treatment provided between December 1973 and January 1974, which showed that the Veteran, who was 26 years old at the time, was admitted for complaints of weight loss and thirst for the previous two weeks.  He was provided with insulin for daily use.  The diagnosis was diabetes mellitus.  A VA hospital report, covering treatment provided in December 1974, showed treatment for diagnoses that included diabetes mellitus, and he was noted to be taking insulin on a daily basis.  See also hospital reports from North Side Hospital, in 1978 (same).  Thereafter, the medical evidence showed many notations of IDDM/insulin-dependent diabetes mellitus), and it contained many notations that he was taking insulin.  

At the time of the RO's July 1994 decision, there was no competent evidence to show that the Veteran had diabetes mellitus during service, or that it was manifested to a compensable degree within one year of separation from service, nor was there any competent evidence to show that he had diabetes mellitus due to his service.  With regard to the presumptive provisions at 38 C.F.R. § 3.307, 3.309, there was no competent evidence to show that the Veteran had diabetes mellitus type 2.  

Evidence received since the RO's July 1994 decision consists of VA and non-VA reports, dated as early as1969 and which was in the file (or otherwise in VA's possession) upon the Veteran's death, in March 2001.  See 38 C.F.R. § 3.1000(d)(4).   The Board notes that a considerable amount of private medical evidence was received after the Veteran's death, and that this evidence may not be considered in association with the accrued benefits claims.  Id.  With regard to VA records received after the Veteran's death, VA is considered to have constructive possession of these records, and they therefore may be considered.  Ralston; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462 (1998).  

This evidence shows that the Veteran was repeatedly noted to have IDDM/insulin-dependent diabetes mellitus.  A number of reports specifically referred to the Veteran's diabetes as type 1.  See e.g., VA hospital reports from Mountain Home, Tennessee, dated in November 1993, and November 1994; VA progress notes, dated in August 1984, September and December of 1999, and February, March, May, June, July, September and December of 2000   Several notations in a VA hospital report, dated in October 2000, referred to his diabetes as type 2.  

The Board finds that service connection for diabetes mellitus is not warranted.  When viewed in context, the notations of type 2 diabetes in the October 2000 VA hospital report are an anomaly, and are clearly in error.  This hospital report shows that he was primarily being treated for cardiovascular symptoms, and in any event, the overwhelming majority of the medical evidence shows that the Veteran had type 1 diabetes mellitus.  The submitted evidence does not contain competent medical evidence which shows that the Veteran had diabetes mellitus during service, or that or that it was manifested to a compensable degree within one year of separation from service, nor does it contain any competent evidence to show that he had diabetes mellitus due to his service.  With regard to the presumptive provisions at 38 C.F.R. § 3.307, 3.309 based on exposure to Agent Orange, the evidence is insufficient to show that the Veteran had diabetes mellitus type 2.  Given the foregoing, the evidence does not is not so significant, by itself or in connection with evidence previously assembled, that it must be considered in order to fairly decide the merits of the claim.  Accordingly, accrued benefits based on the claim for service connection for diabetes mellitus are not payable.  

B. Chloracne

The appellant seeks entitlement to service connection for chloracne due to Agent Orange exposure, for accrued benefits purposes. 

As an initial matter, in February 2006, the Board denied a claim for a skin condition, to include folliculitis, for accrued benefits purposes.  The issue on appeal is therefore solely related to chloracne.  

Service treatment records are negative for complaints, findings or diagnosis of chloracne in service.  At the Veteran's entrance examination, the clinical evaluation was normal for his skin.  In a report of medical history accompanying his October 1968 separation examination, the Veteran denied having, or having had, skin diseases.  On examination, no findings related to a skin condition were shown.  Thus, chloracne or acneform disease consistent with chloracne is not shown in service.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated as early as 1969, and which was in the file (or otherwise in VA's possession) upon the Veteran's death, in March 2001.  See 38 C.F.R. § 3.1000(d)(4).   This evidence shows that in January 1969, the Veteran was treated for an erythematous thrush (or blush) with cutis anserina that developed several times a day and was probably related to the contraction of the small muscles in the skin; it had first manifested two or three weeks after service.  It was noted that he had undergone a course of rabies vaccinations several weeks prior to leaving the service, but it was not known what relationship the onset of the eruption might have to the vaccinations.  It did not appear to be allergic; it was believed to be basically functional.  There was no diagnosis of chloracne or acneform disease consistent with chloracne.  Thereafter, he received a number of treatments for skin symptoms, with diagnoses that included folliculitis, and macula-papular rash.  Upon VA examination of the skin in May 1997, although a skin disability is shown, a diagnosis of chloracne was not provided.

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment.  Therefore, chloracne is not shown during service.  See 38 C.F.R. § 3.303(a).  In addition, service connection is not warranted on any basis, to include as due to Agent Orange, because there is no competent post-service medical evidence to show that the Veteran had chloracne.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, the claim is denied.  

C.  Heart Disease

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in October 1968, does not note a heart disorder, and states that a chest X-ray was negative.  In an accompanying "report of medical history," the Veteran denied having pain or pressure in his chest, or a "palpitation or pounding heart."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated as early as 1969, and which was in the file (or otherwise in VA's possession) upon the Veteran's death, in March 2001.  See 38 C.F.R. § 3.1000(d)(4).   The summary of the evidence in Part I is applicable here.  Briefly stated, this evidence shows that in July 1997, the Veteran received treatment for a myocardial infarction.  The diagnoses included congestive heart failure.  He subsequently received a number of treatments for heart symptoms, with multiple notations of CAD.  An October 2000 VA hospital report notes CAD, and ischemic cardiomyopathy, and that he had been recommended for a CABG.  In March 2001, the Veteran was admitted to a private hospital following a cardiac arrest.  His history was noted to include CAD and hypertension, and AMI (acute myocardial infarction) times two.  He was not responsive to treatment.  The impression was cardiac arrest.  An autopsy report, dated that same day, shows that the examiner states, "I attribute the cause of death to acute myocardial infarction secondary to atherosclerotic coronary artery disease."  

The Veteran died in March 2001; the death certificate, in Part I, lists the immediate cause of death as cardiorespiratory arrest, due to (or as a consequence of) myocardial infarction.  

As an initial matter, in Part I, the Board determined that the Veteran is presumed to have been exposed to Agent Orange, and that at the time of his death he was shown to have heart disorders that included ischemic heart disease.  The Board therefore granted the claim of service connection for the cause of the Veteran's death, based on the recent addition of ischemic heart disease to the presumptive conditions listed at 38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange.  Given the Veteran's presumed exposure to Agent Orange, and the evidence that he had ischemic heart disease, the only question remaining is whether there was evidence of ischemic heart disease of record at the time of his death.    

The medical evidence of record at the time of the Veteran's death included VA medical reports showing treatment for a myocardial infarction in 1997, with multiple subsequent notations of coronary artery disease, and notations that he was recommended for CABG, but that his diabetes made this procedure unadvisable.  The Veteran's death certificate and autopsy report similarly note myocardial infarction and coronary artery disease.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (classifying reports of autopsies as constructively of record on the date of death albeit physically absent from the claims file).  Accordingly, there was competent evidence of record at the time of the Veteran's death to show that he had ischemic heart disease, and the Board finds that service connection for ischemic heart disease is warranted for accrued benefits purposes.  

D.  Heart Disease - Section 1151

With regard to the claim for compensation for heart disease under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes, this claim has also been certified to the Board.  However, the Board finds that this claim is now moot.  Service connection for ischemic heart disease, for accrued benefits purposes, is being granted in this decision, and a section 1151 grant would result in disability compensation being awarded "in the same manner as if such additional disability ... were service-connected."  Therefore, a section 1151 grant would result in no benefit beyond that of a service connection grant.  The section 1151 claim is accordingly dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot); 38 U.S.C.A. § 7105. 

E.  Acquired Psychiatric Disorder (other than PTSD)

In his claim for an acquired psychiatric disorder, received in May 1997, the Veteran essentially asserted that service connection was warranted on a direct basis, i.e., that he had had an acquired psychiatric disorder since his service.  He asserted that his treatment for skin symptoms, beginning in 1969, was, in fact, treatment with anti-depressants.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in October 1968, does not note a psychiatric disorder, or psychiatric symptoms.  In an associated "report of medical history," he denied having had "depression or excessive worry," or "nervous trouble of any sort."

As for the relevant post-service medical evidence, it consists of VA and non-VA reports, dated between 1969 and March 2001,which were of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000(d)(4). 

Overall, VA progress notes include several notations of a depressive disorder secondary to GMC (general medical condition), and a notation that it was due to MMP (multiple medical problems).  

A November 1994 report from the Mountain Home VAMC notes a history of seven to eight hospitalizations for diabetic ketoacidosis.  

A June 1999 VA PTSD examination report shows that the Veteran reported a history that included multiple hospitalizations for skin symptoms.  The report indicates that he stated that he used to enjoy fishing and hunting, but that his back symptoms and diabetic symptoms had interfered with this, and, "My whole health has gone down so much that I can't do those things anymore - there's so much stress."  He stated that his overall health was "completely gone" and, "He states that this is because of his diabetes, his skin condition and his back."  He reported feeling worthless, and stated that he had sexual dysfunction due to his diabetes.  The examiner noted that the Veteran brought Agent Orange into his answer for "virtually every question," and that he asserted that he was sad because his health problems were severe, and that they were due to exposure to Agent Orange.  The examiner stated, "He was difficult to keep focused on issues related to PTSD only and not issues related to his back problems, his skin problems, or his agent orange exposure."  The report contains an Axis I diagnosis of depressive disorder "secondary to general medical condition, diabetes and heart disease."  The Axis II diagnosis was personality disorder, NOS (not otherwise specified) with histrionic and paranoid features.  The examiner stated, "His disability does not appear to be related to his active duty service."  The examiner further stated that the Veteran's endorsements of psychiatric symptoms seemed to be a "rumination about and an exaggeration of how he has been mistreated by the U.S. Government.  I strongly suspect malingering."  

The Board finds that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, nor was an acquired psychiatric disorder noted upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the earliest medical evidence of treatment for psychiatric symptoms is dated no earlier than 1997.  This is about 28 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent and credible evidence to show that any an acquired psychiatric condition is related to the Veteran's active duty.  Finally, the Board has considered the notations of depression due to general medical condition, and due to multiple medical problems, as well as the Axis I diagnosis of depressive disorder "secondary to general medical condition, diabetes and heart disease" in the 1999 VA PTSD examination report.   However, the evidence is insufficient to show that he had an acquired psychiatric disorder related to his heart disease.  In this regard, the Veteran is shown to have a number of disorders for which service connection is not in effect, to include diabetes mellitus type 1, peptic ulcer disease, degenerative joint disease (to include the thoracic and cervical spine), hypertension, gastroespohageal reflux disease, folliculitis, and peripheral neuropathy.  He is also shown to have received multiple hospitalizations for both skin symptoms, and diabetes mellitus type 1.  He was treated for a diagnosed depressive disorder prior to his first treatment for heart symptoms (a heart attack) in July 1997.  See e.g., VA progress notes, dated in March and April of 1997.  Neither the Veteran's 1997 claim, nor his complaints recorded in his June 1999 VA examination report, show that he associated  his psychiatric symptoms with his heart symptoms, nor is there any medical evidence linking psychiatric symptoms to his heart disease.  His complaints, as recorded in the June 1999 VA PTSD examination report, show that he expressed distress in association with his back, skin, and diabetic symptoms.  Therefore, service connection for an acquired psychiatric disorder is not warranted on a secondary basis.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Finally, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any of his demonstrated psychiatric conditions as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

F.  PTSD

In his 1999 VA PTSD examination report, the Veteran asserted that he had PTSD as a result of service in Vietnam.  

In July 19976, the Veteran filed his claim.  Claims for service connection for PTSD are evaluated in accordance with the criteria set forth in 38 C.F.R. 3.304(f) .  Since the Veteran filed his claim, there have been several amendments to those criteria.  See 64 Fed. Reg. 32,807  (1999), 67 Fed. Reg. 10,330 - 10,332 (2002), and 75 Fed. Reg. 39843 (July 13, 2010).  As discussed below, the claim for service connection for PTSD for accrued benefits purposes, fails under all applicable versions of 38 C.F.R. § 3.304(f) . 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2011). 

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c) , 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516   (1996), Beno v. Principi, 3 Vet. App. 439   (1992).   

In light of the Board's determination that the preponderance of the evidence is against the claim that the Veteran had PTSD, any discussion of stressors, or participation in combat, involves "downstream" issues, and no further discussion is warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, a veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also Brock v. Brown, 10 Vet. App. 155, 162 (1997) (38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service).  

The Board finds that the preponderance of the evidence is against the claim that the Veteran had PTSD.  Gilpin. The Board considers the June 1999 VA PTSD examination report highly probative evidence showing that the Veteran did not have PTSD. This report shows that the Veteran was afforded an Axis I diagnosis of depressive disorder secondary to general medical condition, diabetes and heart disease.  The Axis II diagnosis was personality disorder, NOS (not otherwise specified) with histrionic and paranoid features.  The examiner stated, "A diagnosis of PTSD is not warranted at this time."  The examiner essentially explained that the Veteran's reported stressors were insufficiently severe, and that the Veteran held the opinion "which he stated quite clearly that simply being in Vietnam during the war is a sufficient stressor for a PTSD diagnosis.  While he endorses many of the symptoms of PTSD, this does not seem to be a real reflection of the impact of any traumatic events in his life, which in fact do not appear to be traumatic.  Rather, it seems to be a rumination about and an exaggeration of how he has been mistreated by the U.S. Government.  I strongly suspect malingering."  This opinion is the only competent opinion of record.  It included a substantial discussion pertaining to the Veteran's correct diagnosis.  The Board further points out that, to the extent that the June 1999 VA examiner concluded that the veteran does not have PTSD, the examiner's conclusion is consistent with the other medical evidence of record, which shows that the Veteran has repeatedly been diagnosed with a depressive disorder.  In this regard, the Board has considered that there are several diagnoses and notations of PTSD in the medical reports.  However, these are relatively few in number, and this evidence is afforded relatively little probative value, as none of it is accompanied by an explanation.  See e.g., Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD, and that the claim must be denied. 

G.  Conclusion

With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that diabetes mellitus, chloracne, and an acquired psychiatric disorder, to include PTSD, were caused by service that ended in 1968, about 43 years ago.  In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran did not have diabetes mellitus type 2, chloracne, or PTSD, and that his acquired psychiatric disorder, and diabetes mellitus type 1, were not related to his service, or to a service-connected disability), the Board finds that the medical evidence outweighs the appellant's contentions. 

For all of the denied claims, in reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  


V.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in September 2006 and January 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA letters were not provided by the AOJ prior RO's January 2002 decisions.  However, the content of the letters fully complied with the requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b), and after the VCAA letters were sent, the issues were readjudicated and in April and June of 2008, a Statement of the Case, and a Supplemental Statement of the Case, were provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice. 

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced
by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DEA is granted.

Accrued benefits based on a claim for service connection for heart disease, are granted.  

The claims for DIC benefits, and compensation for heart disease for accrued benefits purposes, under 38 U.S.C.A. § 1151, are dismissed.


Accrued benefits based on claims for service connection for diabetes mellitus, chloracne, and an acquired psychiatric disorder, to include PTSD, are not payable.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


